Citation Nr: 0817586	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  06-18 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC), 
non-service connected death pension, and accrued benefits as 
a surviving child of a deceased veteran.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The veteran served on active duty in the military from 
February 1940 to June 1945.  He died in July 2003.  The 
appellant is his daughter.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.  

In March 2007, the appellant testified at a hearing before a 
Decision Review Officer (DRO) at the RO.  A transcript of the 
proceeding is of record.  At the hearing, she withdrew her 
appeal with regard to the claim for death pension benefits.  
So that claim is no longer before the Board.  38 C.F.R. § 
20.204(b) (2007).



FINDINGS OF FACT

1.  The appellant was born in July 1944 and was 59 years old 
at the time she filed an informal claim for VA death 
benefits.

2.  The appellant was not permanently incapable of self-
support before the age of 18.



CONCLUSION OF LAW

The criteria for eligibility for VA death benefits, to 
include DIC, death pension, and accrued benefits, have not 
been met.  38 U.S.C.A. §§ 101, 1310, 1313, 5121 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.57, 3.356, 3.1000 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

The VCAA provisions are not applicable where, as here, the 
law and not the facts are dispositive, or where it could not 
affect a pending matter. Dela Cruz v. Principi, 15 Vet. App. 
143 (2000); VAOPGCPREC-2004; 69 Fed. Reg. 59,989 (2004).

Where a veteran dies after December 31, 1956, from a service-
connected or compensable disability, VA shall pay DIC to the 
veteran's surviving spouse, children, and parents.  38 
U.S.C.A. § 1310(a).  A surviving child is entitled to DIC 
where there is no surviving spouse.  38 U.S.C.A. § 1313(b).

VA shall pay certain individuals, including surviving 
children, monetary benefits called accrued benefits that were 
due and unpaid for a period not to exceed two years, to which 
the veteran was entitled at the time of his death under 
existing ratings or based on evidence in the file at the time 
of the veteran's death.  
38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000.

For purposes of determining eligibility as a claimant under 
Title 38, a child must be unmarried and must be either under 
the age of 18, have become permanently incapable of self-
support before the age of 18, or be between the ages of 18 
and 23 and pursuing a course of instruction at an approved 
educational institution. 
38 U.S.C.A. § 101(4)(A)(ii); 38 C.F.R. §§ 3.57(a)(1), 3.356.

The evidence shows that the appellant was born in July 1944.  
The appellant was 59 years old at the time she filed an 
informal claim for accrued benefits in September 2003.  There 
is no evidence or contention that she became permanently 
incapable of self-support before the age of 18.  Accordingly, 
the appellant is not considered a child for purposes of 
eligibility for VA death benefits.

Therefore, as a matter of law and regulation, the appellant 
is not eligible for VA death benefits.  Sabonis v. Brown, 6 
Vet. App. 426, 429-30 (1994) (holding that plain statutory 
language is applied unless it creates absurd results).  The 
Board is specifically prohibited from granting benefits that 
are not authorized by law, regulation, precedent decision of 
VA General Counsel, or instruction from the Secretary of VA.  
See 38 U.S.C.A. § 7104(c) (West 2002).


ORDER

Entitlement to DIC, non-service connected death pension, and 
accrued benefits as a surviving child of a deceased veteran 
is denied.



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


